In this case the appeal is from an order of the Chancellor dismissing the bill of complaint which sought injunction, receiver and specific performance of the contract.
The decree was on the bill, answer and testimony taken before a master, and master's report.
The Chancellor found upon consideration of the pleadings and testimony, together with the report of the master, that the equities were with the defendant. It has not been made by the record to clearly appear that such finding of the Chancellor was erroneous. There is in the record some substantial evidence which sustains the finding of the Chancellor and, therefore, the decree should not be disturbed by the appellate court.
The decree is affirmed.
TERRELL, C. J., and WHITFIELD, STRUM and BUFORD, J. J., concur. *Page 761